Citation Nr: 1627783	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left knee arthritis.

2. Entitlement to an initial rating in excess of 10 percent for right knee arthritis.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 21, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to January 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan wherein the RO granted service connection for the bilateral knee disability per the Board's July 2010 decision and granted a 10 percent rating for each knee.

A hearing was held in January 2016 by means of video conferencing equipment with the Veteran in Detroit, Michigan before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, increased rating claims for service-connected arthritis of the right and left knees are on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable.  Thus, the Veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased initial ratings for his arthritis of the knees, both currently rated 10 percent disabling.  During the hearing before the Board, the Veteran indicated that he is in receipt of disability benefits from the Social Security Administration (SSA).  See Hearing Transcript, page 14.  The Veteran submitted the SSA decision awarding benefits; however, records from SSA have not been obtained and associated with the electronic claims file.  Since the Veteran indicated that SSA provided an examination in 2013, the Board finds that a remand is necessary to obtain any records used in the adjudication of the SSA claim as the evidence may pertain to the Veteran's bilateral knee arthritis.

The Board also observes that in March 2016, the Veteran was afforded a VA examination of his knees.  The Veteran has not provided a waiver of initial RO consideration of this evidence; therefore, the Board must remand this matter for the RO to consider the VA examination report in the first instance.  38 C.F.R. § 20.1304 (2015).

In February 2012, during the pendency of the claim for increased initial ratings for arthritis of the knees, the Veteran filed a claim for a TDIU.  In August 2013, the RO granted entitlement to a TDIU from the date of claim, February 2012.  However, the Court has held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice, 22 Vet. App. 447.  Thus, the Board finds that a remand is warranted to determine whether a TDIU is warranted prior to February 2012.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Obtain from the Social Security Administration records pertinent to the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented by SSA and such notice entered in the claims folder.  Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested.

3. Conduct any additional development necessary for consideration of a TDIU prior to February 21, 2012.

4. After completing the development ordered herein, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




